NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL

                                         OF FLORIDA

                                         SECOND DISTRICT



SAMUEL LENKER,                           )
                                         )
             Appellant,                  )
                                         )
v.                                       )      Case No. 2D13-3509
                                         )
STATE OF FLORIDA,                        )
                                         )
             Appellee.                   )
                                         )

Opinion filed December 3, 2014.

Appeal from the Circuit Court for
Hillsborough County; Kimberly K.
Fernandez, Judge.

Howard L. Dimmig, II, Public Defender,
and Tosha Cohen, Assistant Public
Defender, Bartow, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, for Appellee.




BLACK, Judge.
             In this Anders1 appeal, we affirm Samuel Lenker's convictions and

sentences without comment. However, we remand for entry of a corrected written

revocation order reflecting that Lenker was only adjudicated guilty of and sentenced on

counts 2-13. See Willingham v. State, 48 So. 3d 173 (Fla. 2d DCA 2010).



             Affirmed; remanded with directions.


KELLY and WALLACE, JJ., Concur.




             1
                 Anders v. California, 386 U.S. 738 (1967).



                                            -2-